Citation Nr: 1521605	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  08-26 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served with the United States Army Reserves and the Texas Army National Guard with active duty from July 1982 to October 1982 and various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified during a hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing is of record.

The Board remanded this matter in December 2010 and January 2013 for further evidentiary development.  After completing the requested actions to the extent possible, the RO continued the denial of the claim as reflected in the April 2013 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.


FINDING OF FACT

The evidence is in equipoise with respect to whether the Veteran's tinnitus had its onset during active military service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, tinnitus was incurred during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran contends that her tinnitus was caused by acoustic trauma during active military service.  Specifically, she asserts that she was exposed to loud noise during training and military blasting exercises.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that she experiences tinnitus and the Veteran is considered competent to report the observable manifestations of her claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, a January 2011 VA examination indicates that the Veteran has a current diagnosis of tinnitus.  

A review of the Veteran's service treatment records reveals no complaints of or treatment for tinnitus during military service.  Nonetheless, the evidence shows that the Veteran was exposed to loud noise during active military service.  In this regard, the Veteran asserts that she was exposed to loud noise from firearms during training and military blasting exercises.  Exposure to loud noise would be consistent with the circumstance of her service.  See 38 U.S.C.A. § 1154(a) (2014).  Thus, the Board finds that the Veteran experienced acoustic trauma during active military service.

With respect to whether the Veteran's tinnitus is related to noise exposure during service, the record contains two negative medical opinions.  The VA examiner in January 2011 provided the opinion that the Veteran's tinnitus is less likely as not caused by or a result of noise exposure in military service.  The examiner explained that the most common factor associated with tinnitus is hearing loss.  The Veteran had hearing loss in the left ear when she enlisted in the army and her hearing loss documented during the current examination remains essentially the same as when she entered service.  This medical opinion is of low probative value as the examiner did not address the Veteran's lay statements of tinnitus symptoms in service with recurrent symptoms since service.  A VA medical opinion dated in January 2013 also provided the opinion that based on the report of no tinnitus at the 2006 VA examination, military noise exposure is not the responsible for her tinnitus.  The Board finds that this opinion is of low probative value as the explanation was based on inaccurate information as the Veteran reported experiencing recurrent or intermittent tinnitus since service during the June 2006 VA examination.  

The evidence of record shows that the Veteran has asserted she has experienced tinnitus since active military service.  See VA examinations in June 2006 and January 2011 and April 2013 response to supplemental statement of the case.  The Veteran is competent and credible to report the onset and persistent nature of her tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuous symptoms).  The Board has determined that there is nothing in the record that contradicts the Veteran's assertions of continuous tinnitus since discharge from service or indicates that these statements are not credible.  The Board notes that the Veteran reported at the June 2006 VA examination that she currently did not have tinnitus; however, the Board does not find that this statement contradicts her assertion of continuity of symptoms as she has consistently reported that her symptoms are recurrent or intermittent and not constant.  The Veteran's tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  See Fountain v. McDonald, No. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  Thus, the second and third elements of service connection are demonstrated through the credible evidence of continuity of recurrent symptoms of tinnitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Given the evidence of record shows acoustic trauma in service and the Veteran's credible assertions of the onset of tinnitus in service with recurrent symptoms to the present, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus is related to active military service.  Accordingly, entitlement to service connection for tinnitus is warranted.







							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is granted. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


